PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/827,466
Filing Date: 30 Nov 2017
Appellant(s): Bennett et al.



__________________
Janet S. Hendrickson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 2-7, 15, 17,19-21, 23-25, 27, 31  and 35-37  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent 4633949 (Crowe).
Regarding claims 2-4, 25,  27  and 31,  Crowe teaches a method comprises circulating a solution  down the oil and gas well into the formation (col.3, line 65-col. 4, line 5 and col. 8, line 19-20), thus the presence of liquid hydrocarbon/crude oil,  which meets the limitation of continuously adding,   wherein the solution comprising an iron complexing agent  (col. 2, line 50-60 and col. 3,line 6-15), and the iron complexing agent includes gluconic acid or salts (col. 7, line 50-52), which meets the claimed iron sulfide dissolver. 
 Crowe teaches that the solution is effective in preventing the precipitation of ferrous sulfide and eliminate formation damage associated with the presence of undesirable precipitates  during acidizing of wells (abstract, col. 1, line 6-10, col. 3, line 10-15 and col. 5, line 40-60).  
Regarding claims 36 and 37, Crowe teaches the same iron sulfide dissolver, i.e., gluconic acid (col. 7, line 50-52), which inherently dissolves iron sulfide present on the surface of the formation. 
Regarding claims 5-7, 15, 17, 19-21, 23, 24 and 35,  Crowe teaches adding the same compound, i.e.,  gluconic acid to the wellbore fluid (col. 7, line 50-52),  as the claimed  iron sulfide dissolver,  thus meets the claims.  It is irrelevant whether the iron sulfide dissolver compound is a component of a adding a  composition containing the iron sulfide dissolver compound, to the fluid.    

(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive. 
Appellant  argues that Crowe does not teach continuously adding the iron sulfide dissolver to the fluid comprising natural gas or a liquid  hydrocarbon, but to an acid solution. The examiner disagrees.  Crowe discloses circulating an acidizing solution containing iron stabilizer down the well into  the formation  (col.3, line 65-col. 4, line 5 and col. 8, line 19-20), wherein the iron stabilizer includes gluconic acid or salts (col. 7, line 50-52). Thus the acidizing solution continuously adds the iron sulfide dissolver to the formation or wellbore fluid  as the acidizing solution containing the iron stabilizer circulates the wellbore, preflush or post flush (col.3, line 65-col. 4, line 5 and col. 8, line 19-20).  Additionally, it would be obvious for a person of ordinary skill in the art to replenish any chemical reagents required during a treatment process, in the instant case, the iron stabilizer during Crowe’s  process of reducing and inhibiting the precipitation of iron sulfide (Crowe, abstract and col. 1, line 7-10). 
Appellant argues that Crowe fails to teach the iron sulfide dissolver inhibits iron sulfide formation on the surface during use of wellbore or equipment.  The examiner disagrees.  Crowe  discloses: 
It is an object of the present invention to provide a method of treating a sour gas and/or oil well with a novel acidizing media that inhibits and prevents the precipitation of sulfur, ferrous sulfide and ferric hydroxide in the spent acid, thereby eliminating formation damage associated with the presence of undesirable precipitates (col.3, line 8-20). 
Thus Crowe expressly teaches inhibiting and preventing the precipitation of iron sulfide on the wellbore surface during the acidizing process. 
Appellant  argues that Crowe does not disclose that the iron sulfide dissolver dissolves iron sulfide present on the surface but use the strong acid  to dissolve iron.   The examiner acknowledges that the strong acid of Crowe dissolves iron scales in pipe and equipment and attacks iron containing minerals present in the formation (col. 1, line 25-28), however,  Crowe  teaches adding iron complexing agent such as  gluconic acid or salts into the formation (col. 7, line 50-52), which is the same compound as  the claimed iron sulfide dissolver, which  naturally dissolves iron sulfide  present on the surface of the formation to certain degree due to its inherent chemical property.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768 
                                                                                                                                                                                                       Conferees:
/AMINA S KHAN/Primary Examiner, Art Unit 1761                         
                                                                                                                                                                               /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.